Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Information Disclosure Statement
Certain documents cited on the PTO/SB/08a form filed July 8, 2020 have been struck therefrom because the month and year or even the year of publication have not been provided; see 37 CFR 1.98(b)(5) and MPEP 609.04(a) that are incorporated herein by reference; see pages 31 and 32 of the 35-page IDS.  One document filed in 2017 could be within 1 year of the effective filing date of the present claims such that the month of publication is important.

37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. U.S. patents must be identified by the inventor, patent number, and issue date. U.S. patent application publications must be identified by the applicant, patent application publication number, and publication date. U.S. applications must be identified by the inventor, the eight digit application number (the two digit series code and the six digit serial number), and the filing date. If a U.S. application being listed in an IDS has been issued as a patent or has been published, the applicant should list the patent or application publication in the IDS instead of the application. Each foreign patent or published foreign patent application must be identified by the country or patent office which issued the patent or published the application, an appropriate document number, and the publication date indicated on the patent or published application. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. The place of publication refers to the name of the journal, magazine, or other publication in which the information being submitted was published. Pending U.S. applications that are being cited can be listed under the non-patent literature section or in a new section appropriately labeled.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	In claim 1, on lines 4-5, the language “device configured to be delivered . . . “ and “configured to attach . . . “ are interpreted under the broadest reasonable interpretation because sufficient structure is provided to take the non-structural term “device” out of such an interpretation.
	Regarding claim 9, lines 1-2 and claim 19, lines 1-2, the language “spaces that are configured to accept chordae tendinea of the native valve” does not invoke Section 112(f) and is interpreted under the broadest reasonable interpretation because sufficient structure of lobes formed of wire that create the spaces provides sufficient structure to take the language out of such an interpretation.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the language “gripping members that are configured to attach to the native valve” in claims 1, 11, and 21.  The non-structural terms “gripping members” with the nonce term “configured” invokes a Section 112(f) interpretation.  The corresponding structure is not clearly defined because paragraph 94 of the specification states that the gripping members “can include a barbed portion 609” or be “sticking means.”  This is not clear so the language will be interpreted to include barbs or equivalent structures.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The language “gripping members that are configured to attach to the native valve” in base claims 1, 11, and 21 is not of a clear scope because the corresponding structures are not clearly defined.  As explained previously, the non-structural terms “gripping members” with the nonce term “configured” invokes a Section 112(f) interpretation.  The corresponding structure is not clearly defined because paragraph 94 of the specification states that the gripping members “can include a barbed portion 609” or be “sticking means.”  This is not clear in scope.  Therefore, when treating the claims on their merits, the Examiner the language will be interpreted to include barbs or equivalent structures.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 17 of copending Application No. 17/174,895 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are read on by the present claims such that the overlapping scopes produces a double patenting conflict.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-11, and 16-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Goldfarb et al (US 2002/0013571; hereafter referred to as GB).  Mapping from claim 1, GB anticipates the claim language where:
The “valve repair system for repairing a native valve of a patient during a non-open-heart procedure” as claimed is the guide catheter and interventional catheter (200) combination of GB (see Figures 12, 17A-19C, 21A, 21I, 28, and 37 as well as paragraphs 34, 93-100, and 110 and claim 77), 
The “delivery device having at least one lumen” is best seen in Figure 17C of GB; 
The “a valve repair device configured to be delivered through the lumen of the delivery device, and configured to attach to a native valve of a patient” as claimed is best seen in the Figures 17A-19C of GB;
The “pair of paddles that are movable between an open position and a closed position” as claimed are elements (230, 232) of GB; 
The requirement that “each paddle comprises a metal loop” as claimed is disclosed at least in paragraph 91 of GB;
The “metal loops are moveable from a compressed condition where each metal loop has a first width to an expanded condition where each loop has a second width that is greater than the first width” as claimed is disclosed at least in paragraph 30 and 94 with reference to reference numeral (231) of GB, and 
The “pair of gripping members that are configured to attach to the native valve of the patient” as claimed are elements (240, 242) that are shown to have barbs or prongs.
              
    PNG
    media_image1.png
    1240
    753
    media_image1.png
    Greyscale

Regarding claim 6, each loop of GB is petal shaped such that the base and tip are thinner in width.
Regarding claim 7, the Applicant is directed to see Figure 28 of GB.
Regarding claim 9, the Applicant is directed to see paragraphs 83 and 95 of GB.
Regarding claim 10, the Applicant is directed to see Figure 37 and paragraphs 72 and 125 of GB.
Regarding claim 11, the Applicant is directed to see the explanation of the claim 1 rejection that has the same limitations as claim 11 and addition limitations pertaining to the delivery device.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5 and 15 are rejected under 35 U.S.C. 102(a) (1) as anticipated by GB or, in the alternative, under 35 U.S.C. 103 as obvious over GB alone.  GB anticipates the claim language where the loop is made of nitinol (see paragraphs 28 and 91) of an unspecified method of making.  However, the method of making the metal loops by laser cutting does not clearly result in a different structure from a loop make by other methods; see MPEP 2113 for a better understanding of how the Examiner is interpreting the present claim language as product-by-process language.  Alternatively, the claim language is considered clearly obvious over GB alone because any different suggested by the process of making would at most result in a slight difference.  
Claims 2-4, 12-14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over GB alone.  GB meets the claim language as explained in the previous grounds of rejection but GB fails to disclose the particular dimensions of the metal loops before and after expansion.  By inspection of Figures 17C and 17D, it appears that the expansion of the gripping members is approximately two to one.  Moreover, anterior to posterior dimension of a typical adult human mitral valve is known to be approximately 24 to 30 mm.  Additionally, paragraph 109 of GB suggests that the device operates within the same size range as claimed.  Moreover, the mere difference in size or proportion is not patentable when the prior art device functions the same way; see MPEP 2144.04 IV A that is provided below.  Therefore, the Examiner asserts that the claimed ratios would have been considered clearly obvious to one of ordinary skill. 

A. Changes in Size/Proportion (MPEP 2144.04 IV. A.)

In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).

In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Conclusion

Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL B PREBILIC/           Primary Examiner, Art Unit 3774